Title: To Thomas Jefferson from Ferdinand Grand, 19 May 1787
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris le 19 may 1787.

J’ai reçu les lettres que vous m’avez fait l’honneur de m’écrire le 6. du passé et le 4. du courant dattées l’une et l’autre de Marseille. La première me prévenoit du reçu de £600 que vous aviez donné à M. Brethous et m’apportoit votre ordre chez M. Van denyver de £17500 qui m’ont été payées et que j’ai porté au Crédit des Etats Unis. J’ai vu avec bien du regret que vous n’eties pas aussi satisfait des douches que je l’aurois espéré. J’envoyai de suite à M. Short la lettre que renfermoit celle que vous m’avez fait l’honneur de m’ecrire le 4 du courant. J’y joignis un billet pour votre maitre d’hotel pour qu’en l’absence de M. Short il ouvrit la lettre qui lui etoit adressée et se conformat à son contenu. Je lui offris ce qui  dependoit de moi pour cette prompte éxpedition mais il ne s’en est pas prévalu. C’est le 10. du courant que me parvint votre pacquet.
Je souhaite, Monsieur, que ceci vous trouve encore à Bordeaux avec M. Barclay. Il m’a envoyé une Traitte de £20150. sur les fonds de l’Etat de Virginie qui se trouve réduit par les mandats que vous avez donnés à environ £12000., aux quelles il y aura de plus à ajouter l’intérêt convenu. Ne pouvant outrepasser cette somme, je renvoyé à M. Barclay sa traitte sans mon acceptation, lui faisant part de cette circonstance. Elle etoit destinée au payement d’une partie de poudre à Canon et M. Bonfield devoit la remettre au Vendeur. Je lui écris aussi à ce sujet. J’ai l’honneur d’être avec une considération distinguée Monsieur Vôtre très humble et très obéissant Serviteur,

Grand

